     Case 1:19-cv-00660-MKB-SMG Document 60 Filed 05/14/20 Page 1 of 5 PageID #: 676




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




            May 14, 2020




            VIA ECF
            Honorable Margo K. Brodie
            United States District Court
            Eastern District of New York
            225 Cadman Plaza East
            Brooklyn, New York 11201

            Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
            00660 (E.D.N.Y.)

            Dear Judge Brodie:

                            I write to update the Court on the parties’ ongoing efforts to address
            several of the important issues raised in this litigation through mediation.

            I.     Background

                           Since our May 8, 2020 Telephone Status Conference with the Court, I
            have spoken with counsel for Federal Defenders, Inc., along with their client
            representatives and have had a similar separate conversation with counsel for the
            government and representatives of the Metropolitan Detention Center (“MDC”) and
Case 1:19-cv-00660-MKB-SMG Document 60 Filed 05/14/20 Page 2 of 5 PageID #: 677

                                                                                                 2

     Metropolitan Correctional Center (“MCC”). I have also spoken with the Wardens of both
     the MDC and the MCC.1

                  This week, my conversations with the Federal Defenders and the
     Government have focused on the following topics:

                     1.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

                     2.    Efforts to improve access to videoconferencing equipment at both
     institutions.

                     3.    Issues surrounding attorney-client communications.

                     4.    The status of in-person legal visits.

                    Once again, my discussions with the parties have been productive. Each
     side understands the important issues at stake in this litigation and are working in good
     faith and under difficult circumstances to address these issues.

                     My conversations with the Wardens of the MDC and the MCC focused on
     the status of the current system for providing telephonic and video access for counsel as
     well as issues concerning the potential reinstatement of in-person counsel visits. In
     addition, my conversation with the Warden of the MDC included a discussion of staff
     training and accountability within the current system.

     II.      Telephonic Contact

                    This was the fourth week in which the parties scheduled and facilitated
     legal phone calls under the Court Protocol for Attorney Calls and Teleconference
     Hearings. Pursuant to the Protocol, attorney-client calls were scheduled by Federal
     Defenders for afternoon slots of one-half hour each from 12pm to 3pm at the MDC and 1
     to 3:30 pm at the MCC.

              A.     MCC

                    Based on the institution’s call logs and Federal Defender data, telephonic
     contact at the MCC went well this week. According to the institution’s log, legal calls
     scheduled since May 8, 2020 have all been attempted or completed.




     1
         With Federal Defenders, Inc.: May 14, 2020; with MCC and MDC: May 14, 2020. I
          also had separate conversations with each of the Wardens of MCC and MDC on May
          14, 2020.
Case 1:19-cv-00660-MKB-SMG Document 60 Filed 05/14/20 Page 3 of 5 PageID #: 678

                                                                                                3

            B.      MDC

                     According to the information I have from MDC and Federal Defenders,
     there were 127 call requests since the last May 8, 2020 Status Conference. 114 of those
     have been completed, seven were attempted, and five were cancelled or rescheduled at
     the attorney or inmate’s request. At the time of filing we do not have data for one call
     request.

            C.      Overflow Calls

                     Last week we discussed the issue of an overflow of call requests for the
     6th floor of the MDC, wherein call requests exceeded the number of available afternoon
     slots. The parties agreed that Federal Defenders would designate calls that could be less
     than 30 minutes in length and that could occur during the morning hours. The institution
     would place those calls during a morning block of 9 a.m. – 12 noon. Utilizing this
     system, Federal Defenders reports that overflow calls for the 6th floor have been reduced
     in number to between 1 and 3. Additional floors on the MDC are now experiencing
     overflow issues to varying degrees. I have proposed that the parties utilize the same
     system on these additional floors to handle the overflow calls.

                    Federal Defenders has requested information on the issue of whether calls
     could be scheduled for the late afternoon/early evening hours, similar to the previous
     schedule of in person visits. I have spoken with the Wardens of both institutions on this
     issue. I am advised that staffing issues – specifically the lack of unit staff on duty at
     those times - preclude coverage of calls in the evenings and on weekends. As previously
     noted additional staff have been brought on board and are implementing the current
     system.

            D.      Training and Accountability

                     While we did not see issues with lack of privacy this week they were
     discussed in my call with the Warden of MDC. I am advised that all unit staff have been
     provided with written guidance on the issues, including the need for privacy, surrounding
     legal calls. In addition, in person training has reiterated the training and specifically
     discussed the issue of potential disciplinary action. An additional officer has been placed
     within the SHU, where many of the privacy issues arose, to oversee legal calls. As noted
     last week, written guidance has also been posted within the SHU.

     III.   Videoconferencing

            A.      MCC

                    According to MCC’s records, there were fifteen videoconferences
     scheduled to take place this week. Fifteen were completed as scheduled, although I am
     aware that several calls faced technical difficulties.
Case 1:19-cv-00660-MKB-SMG Document 60 Filed 05/14/20 Page 4 of 5 PageID #: 679

                                                                                                4

            B.     MDC

                     According to MDC’s records, there were five videoconferences scheduled
     to take place this week. Four went forward as scheduled. One did not go forward
     because an inmate declined to participate.

                   Videoconferencing from the MDC utilizing the new equipment began this
     week with two videoconferences scheduled for today and two scheduled for Friday May
     15. One videoconference experienced technical issues involving sound. The second
     videoconference was delayed but appears to have proceeded without technical issues.

                    As discussed last week, the MDC has created a specific email address for
     counsel to use in the event of technical difficulties with videoconferencing. This email
     forwards the message to several email inboxes, including the staff of the Computer
     Services section and the staff of the Legal Department. This will allow a radio message
     to be sent within the institution to a Computer Services staff member who can provide
     assistance. The email address has been provided to Federal Defenders, albeit after this
     afternoon’s technical issues.

     IV.    Communication with Counsel

                     In a related issue, Federal Defenders advised that they had been apprised
     of issues at the MDC with legal mail. Incoming mail in general is opened and inspected
     prior to being provided to an inmate. 28 CFR §§ 540.12, 540.14. Legal mail is
     considered “special mail,” and may be opened only in the presence of the inmate and then
     inspected only for contraband. In order to qualify for this protection the envelope must
     be marked with the attorney’s name and an indication that the person is an attorney, and
     the front of the envelope sender must be “marked ‘Special Mail – Open only in the
     presence of the inmate.’” 28 CFR §§ 540.18, 540.19. One inmate asserted that his legal
     mail had been opened in front of him but then photocopied before being provided to him.
     Two other inmates asserted that their legal mail was not opened in their presence and
     they had simply received photocopies.

                     I raised this issue with the Wardens of both the MDC and MCC. Warden
     Vitale of the MCC advised me that she had spoken with inmates in the MCC who had
     raised similar complaints to her. She advised that she asked to see the transmittal
     envelopes for the materials and observed that they did not have the appropriate
     designation as legal mail as provided for by regulation. Warden Vitale advised that she
     plans to provide a sample envelope with the appropriate designations to be posted on the
     floors for inmates observation.

                   Without observing the envelopes at issue in the MDC I am not able to
     ascertain whether the appropriate designations were on them. I have recommended that
     MDC post similar examples.
Case 1:19-cv-00660-MKB-SMG Document 60 Filed 05/14/20 Page 5 of 5 PageID #: 680

                                                                                            5

     V.     In Person Visits

                    Current BOP guidance curtailing in person legal visits is scheduled to
     expire on May 18, 2020. I have discussed this issue with the Wardens of the MDC and
     the MCC. Both have advised me that while new guidance has not been issued as of yet
     they do not anticipate the resumption of in person visits next week. Both Wardens will
     receive the guidance when issued and formulate a plan of action. The Wardens also
     agreed to my request to maintain a dialogue on issues and concerns concerning in person
     visits which could inform their planning process.

                    I have also had discussions with both parties about various issues and
     concerns raised by the resumption of in person visits. These discussions will be ongoing
     and will inform my dialogue with the Wardens.



                                            Respectfully,


                                                 /s/ Loretta E. Lynch
                                            Loretta E. Lynch


     cc:    Sean Hecker, Kaplan, Hecker & Fink
            Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
            Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
            Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
            David Jones, U.S. Attorney’s Office (S.D.N.Y.)
